NUMBER 13-16-00660-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


          IN RE THE STATE OF TEXAS EX REL. MARK SKURKA,
        DISTRICT ATTORNEY FOR THE 105TH JUDICIAL DISTRICT


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam1

        Relator, the State of Texas ex rel. Mark Skurka, District Attorney for the 105th

Judicial District, filed a petition for writ of mandamus and motion for emergency stay in

the above cause on December 2, 2016. Through this original proceeding, the State seeks

to compel the trial court to set aside a discovery order requiring it to produce “certain

agenda prepared for multidisciplinary task force meetings and Children’s Advocacy




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Center site visit reports.” Through its motion for emergency relief, the State requests that

we either stay the trial of this matter set for December 5, 2016, or “at least the discovery

order in question, pending resolution of the present mandamus proceeding.”

       To be entitled to mandamus relief, the relator must establish both that it has no

adequate remedy at law to redress his alleged harm, and that what it seeks to compel is

a purely ministerial act not involving a discretionary or judicial decision. In re Harris, 491
S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422 S.W.3d
701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet both of

these requirements, then the petition for writ of mandamus should be denied. State ex

rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not met its burden to obtain

mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. Accordingly, relator’s

petition for writ of mandamus and motion for emergency relief are denied. See TEX. R.

APP. P. 52.8(a).


                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of December, 2016.




                                              2